DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 17/571,605 on November 4, 2022. Please note Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ka et al.
	( US 2022/0044634 A1 ).

	Ka teaches in Claim 1:
	A driving method of a display panel ( [0005] discloses a display panel and an associated driving method ), comprising: 
detecting a refresh rate of each frame of the display panel ( [0070] discloses determining a driving frequency (read as a refresh rate) of a previous frame and comparing it to a current driving frequency. Respectfully, there is clearly an analysis performed to determine the driving frequency of the currently driven frame; again, note the determination “when a driving frequency for the display panel 100 is changed…” ); 
in response to that the refresh rate of a current frame of the display panel changes relative to the refresh rate of a previous frame of the current frame, generating an adjustment instruction of an initialization voltage ( [0064], [0070] disclose that when the driving frequency for the display panel is changed, data voltage, initial voltage VINT, SELF_BIAS, etc, can be changed as well. Respectfully, there is clearly a signal for generating this change (read as an adjustment instruction) ); 
determining a target initialization voltage of the current frame based on the adjustment instruction of the initialization voltage ( Figure 3, [0064], [0070] disclose VINT, initialization bias VINT_BIAS (using initialization voltage VINT), self bias SELF_BIAS, etc, are applied differently in light of normal frequency driving or low frequency driving. Depending on the mode, the various voltages are set accordingly ); and 
at a reset phase of the current frame, initializing a pixel drive circuit of the display panel with the target initialization voltage, so that a difference value between a working current of the pixel drive circuit in the current frame and a working current of the pixel drive circuit in the previous frame is less than a preset threshold. ( As is known in the art, the initialization voltage, as applied through VINT (shown in the circuit of Figure 4), is well known to be applied during a reset/initialization phase (see Figure 5, [0089] which discloses the initialization period PINI for applying VINT and that this is the initial/reset period). [0064], [0098] discloses the difference between the luminance of the display driven at a normal driving frequency NDF and the luminance of the display panel driven at the low frequency LF may be reduced and not perceived by the user (read as a difference value between a working current of a current and previous frame is less than a preset threshold). Figure 2 shows a conventional figure in which the luminance difference is large and one of the goals is to reduce it, at the very least, to an acceptable level, i.e. within a threshold )

	Ka teaches in Claim 2:
	The driving method according to claim 1, wherein said generating the adjustment instruction of the initialization voltage comprises: 
in response to that the refresh rate of the current frame decreases relative to the refresh rate of the previous frame, generating an initialization voltage increase instruction. ( Figure 3, [0104] discloses the increase in VINT. To clarify, Figure 2, [0064] disclose that for low frequency LF, the various voltages are driven at a higher level, which is also shown in Figure 3 as well )

	Ka teaches in Claim 3:
	The driving method according to claim 2, wherein in response to that the refresh rate of the current frame decreases relative to the refresh rate of the previous frame, the display panel is switched from a dynamic picture displayed in the previous frame to a static picture to be displayed in the current frame. ( [0129] discloses that when a still image is detected (read as a static picture), the low frequency mode is enabled. This is contrast to the normal driving mode, which is associated with a higher frequency and a moving image, [0060] )

	Ka teaches in Claim 4:
	The driving method according to claim 1, wherein said determining the target initialization voltage of the current frame comprises: 
according to the adjustment instruction of the initialization voltage, analyzing and obtaining a display gray scale and a refresh rate of the current frame ( Figure 3, [0067] discloses the gray values for the various color pixels and the associated voltages, which correspond to a driving frequency ); and 
based on the display gray scale and the refresh rate of the current frame, obtaining a target initialization voltage corresponding to the display gray scale and the refresh rate of the current frame from a preset mapping relationship regarding a display gray scale, a refresh rate and a target initialization voltage. ( As Figure 3, [0067] shows, the VINT is set and adjusted based on the driving frequency and the data voltages of the various gray scales )

	Ka teaches in Claim 5:
	The driving method according to claim 1, further comprising: 
at a charging phase of the current frame, charging the pixel drive circuit; and at a display phase of the current frame, driving a light-emitting element of the pixel drive circuit to emit light. ( Figure 5, [0089] disclose the various periods, such as an initialization period PINI, data writing period PDW and an emission period PEM. Respectfully, data writing “charges” the capacitor which is then output to the driving transistor and then finally, driven to emit light )

	Ka teaches in Claim 6:
	The driving method according to claim 5, wherein the pixel drive circuit of each pixel of the display panel comprises: 
a first transistor coupled between an initialization voltage terminal and a first node, and at the reset phase, initializing, via the first transistor, the first node with the target initialization voltage transmitted from the initialization voltage terminal ( Figure 4, [0090] disclose transistor TN4 which is associated with the initialization voltage terminal VINT. Please note the unlabeled node (read as a first node) above TN4, parallel with node NG1 ); 
a storage capacitor coupled between the first node and an anode power supply terminal ( Figure 4 shows capacitor Cst coupled between the interpreted first node and ELVDD, i.e. an anode power supply terminal ); 
a second transistor coupled between a data line and the first node, and at the charging phase, charging, via the second transistor, the first node and the storage capacitor with a data voltage transmitted from the data line ( Figure 4 shows transistor TP2 which is connected to data line DL1 and transfers a charge to Cst (through Cbst1, etc) ); and 
a third transistor coupled between an anode of the light-emitting element and the anode power supply terminal, and a control terminal of the third transistor being coupled to the first node, and at the display phase, driving, via the third transistor, the light-emitting element to emit light with voltage stored in the storage capacitor. ( Figure 4, [0064] disclose the driving transistor TP1 which emits a signal based on the storage capacitor charge and drives the EL element )

	Ka teaches in Claim 7:
	The driving method according to claim 6, wherein the pixel drive circuit of each pixel further comprises a fourth transistor coupled between the initialization voltage terminal and the anode of the light-emitting element ( Figure 4, [0079] disclose transistor TN3 which is coupled between VINT and the anode of EL ), 
wherein the target initialization voltage also used to, at a second reset stage of the current frame, initialize the anode of the light-emitting element via the fourth transistor, and the second reset phase is located between the charging phase and the display phase. ( Figure 5, [0079] discloses TN3 is used for threshold voltage compensation and this is shown in Figure 5, following PINI (read as a second reset stage aspect) )

	Ka teaches in Claim 8:
	The driving method according to claim 1, wherein the preset threshold is an amount of current change corresponding to a brightness difference that is not noticeable to human eyes under a gray scale. ( [0068] discloses the luminance difference between the consecutive frames with different frequencies is designed so as to not be perceived by the user, i.e. not noticeable )

	Ka teaches in Claim 9:
	A driving system of a display panel ( [0005] discloses a display panel and an associated driving method ) comprising: 
a refresh rate detection circuitry configured to detect a refresh rate of each frame of the display panel ( [0070] discloses determining a driving frequency (read as a refresh rate) of a previous frame and comparing it to a current driving frequency. Respectfully, there is clearly an analysis performed to determine the driving frequency of the currently driven frame; again, note the determination “when a driving frequency for the display panel 100 is changed…” ); 
an adjustment instruction generation circuitry configured to generate an adjustment instruction of an initialization voltage, in response to that the refresh rate of a current frame of the display panel changes relative to the refresh rate of a previous frame of the current frame ( [0064], [0070] disclose that when the driving frequency for the display panel is changed, data voltage, initial voltage VINT, SELF_BIAS, etc, can be changed as well. Respectfully, there is clearly a signal for generating this change (read as an adjustment instruction) ); 
an initialization voltage determination circuitry configured to determine a target initialization voltage of the current frame based on the adjustment instruction of the initialization voltage ( Figure 3, [0064], [0070] disclose VINT, initialization bias VINT_BIAS (using initialization voltage VINT), self bias SELF_BIAS, etc, are applied differently in light of normal frequency driving or low frequency driving. Depending on the mode, the various voltages are set accordingly ); and 
an initialization voltage output circuitry configured to, at a reset phase of the current frame, initialize a pixel drive circuit of the display panel with the target initialization voltage, so that a difference value between a working current of the pixel drive circuit in the current frame and a working current of the pixel drive circuit in the previous frame is less than a preset threshold. ( As is known in the art, the initialization voltage, as applied through VINT (shown in the circuit of Figure 4), is well known to be applied during a reset/initialization phase (see Figure 5, [0089] which discloses the initialization period PINI for applying VINT and that this is the initial/reset period). [0064], [0098] discloses the difference between the luminance of the display driven at a normal driving frequency NDF and the luminance of the display panel driven at the low frequency LF may be reduced and not perceived by the user (read as a difference value between a working current of a current and previous frame is less than a preset threshold). Figure 2 shows a conventional figure in which the luminance difference is large and one of the goals is to reduce it, at the very least, to an acceptable level, i.e. within a threshold )

	Ka teaches in Claim 10:
	The driving system according to claim 9, wherein the refresh rate detection circuitry and the adjustment instruction generation circuitry are provided in a timing controller of the display panel ( [0127]-[0129] disclose a controller 450 is a timing controller TCON which can generate a plurality of signals, part of the process of changing the driving frequency DF of the display panel by analyzing the input image data IDAT. In light of the analysis, different frequencies and voltages are provided ), and the initialization voltage determination circuitry and the initialization voltage output circuitry are provided in a power supply chip of the display panel, and the timing controller is electrically connected to the power supply chip. ( [0136] discloses a power supply 1150 which can supply power for operations of the device. Figure 4 shows examples of power terminals, such as ELVDD, ELVSS, VINT, etc. The timing aspects, such as what Figure 5 shows, are applied to the power terminals at the proper timings )

	Ka teaches in Claim 11:
	The driving system according to claim 10, wherein the timing controller is further electrically connected to a graphics chip of the display panel, and a change of the refresh rate of the display panel is realized by changing a pixel clock frequency of the graphics chip. ( [0127] discloses the timing controller TCON receives signals from, i.e. connected to, a graphic processing unit GPU. It s well known a GPU can effect frequency changes as it drives the display )

	Ka teaches in Claim 12:
	The driving system according to claim 9, wherein the adjustment instruction generation circuitry configured to in response to that the refresh rate of the current frame decreases relative to the refresh rate of the previous frame, generate an initialization voltage increase instruction. ( Figure 3, [0104] discloses the increase in VINT. To clarify, Figure 2, [0064] disclose that for low frequency LF, the various voltages are driven at a higher level, which is also shown in Figure 3 as well )

	Ka teaches in Claim 13:
	The driving system according to claim 12, wherein in response to that the refresh rate of the current frame decreases relative to the refresh rate of the previous frame, the display panel is switched from a dynamic picture displayed in the previous frame to a static picture to be displayed in the current frame. ( [0129] discloses that when a still image is detected (read as a static picture), the low frequency mode is enabled. This is contrast to the normal driving mode, which is associated with a higher frequency and a moving image, [0060] )

	Ka teaches in Claim 14:
	The driving system according to claim 9, wherein the initialization voltage determination circuitry configured to: 
according to the adjustment instruction of the initialization voltage, analyze and obtain a display gray scale and a refresh rate of the current frame ( Figure 3, [0067] discloses the gray values for the various color pixels and the associated voltages, which correspond to a driving frequency ); and 
based on the display gray scale and the refresh rate of the current frame, obtain a target initialization voltage corresponding to the display gray scale and the refresh rate of the current frame from a preset mapping relationship regarding a display gray scale, a refresh rate and a target initialization voltage. ( As Figure 3, [0067] shows, the VINT is set and adjusted based on the driving frequency and the data voltages of the various gray scales )

	Ka teaches in Claim 15:
	The driving system according to claim 9, wherein the initialization voltage output circuitry is further configured to: 
at a charging phase of the current frame, charge the pixel drive circuit; and at a display phase of the current frame, drive a light-emitting element of the pixel drive circuit to emit light. ( Figure 5, [0089] disclose the various periods, such as an initialization period PINI, data writing period PDW and an emission period PEM. Respectfully, data writing “charges” the capacitor which is then output to the driving transistor and then finally, driven to emit light )

	Ka teaches in Claim 16:
	The driving system according to claim 9, wherein the pixel drive circuit of each pixel of the display panel comprises: 
a first transistor coupled between an initialization voltage terminal and a first node, and at the reset phase, initializing, via the first transistor, the first node with the target initialization voltage transmitted from the initialization voltage terminal ( Figure 4, [0090] disclose transistor TN4 which is associated with the initialization voltage terminal VINT. Please note the unlabeled node (read as a first node) above TN4, parallel with node NG1 ); 
a storage capacitor coupled between the first node and an anode power supply terminal ( Figure 4 shows capacitor Cst coupled between the interpreted first node and ELVDD, i.e. an anode power supply terminal ); 
a second transistor coupled between a data line and the first node, and at the charging phase, charging, via the second transistor, the first node and the storage capacitor with a data voltage transmitted from the data line ( Figure 4 shows transistor TP2 which is connected to data line DL1 and transfers a charge to Cst (through Cbst1, etc) ); and 
a third transistor coupled between an anode of the light-emitting element and the anode power supply terminal, and a control terminal of the third transistor being coupled to the first node, and at the display phase, driving, via the third transistor, the light-emitting element to emit light with voltage stored in the storage capacitor. ( Figure 4, [0064] disclose the driving transistor TP1 which emits a signal based on the storage capacitor charge and drives the EL element )

	Ka teaches in Claim 17:
	The driving system according to claim 16, wherein the pixel drive circuit of each pixel further comprises a fourth transistor coupled between the initialization voltage terminal and the anode of the light-emitting element ( Figure 4, [0079] disclose transistor TN3 which is coupled between VINT and the anode of EL ), 
wherein the target initialization voltage also used to, at a second reset stage of the current frame, initialize the anode of the light-emitting element via the fourth transistor, and the second reset phase is located between the charging phase and the display phase. ( Figure 5, [0079] discloses TN3 is used for threshold voltage compensation and this is shown in Figure 5, following PINI (read as a second reset stage aspect) )

	Ka teaches in Claim 18:
	The driving system according to claim 9, wherein the preset threshold is an amount of current change corresponding to a brightness difference that is not noticeable to human eyes under a gray scale. ( [0068] discloses the luminance difference between the consecutive frames with different frequencies is designed so as to not be perceived by the user, i.e. not noticeable )

Response to Arguments
5.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant argues Ka does not teach that of an adjustment instruction being generated in response to the refresh rate change from a previous frame to a current frame. While Applicant argues Ka may reduce the difference in perceived luminance between frames, the inclusion of alleged non-driven frames is different than the claimed invention. However, this distinction is not persuasive.
	To clarify, similar to the present invention, Ka teaches to reduce the perceived luminance (within a preset threshold) by determining a potential change in driving frequency (refresh rate) between content frames, which are FP1, FP3, etc. When a driving frequency change is realized, the various voltages, such as VINT_BIAS, SELF_BIAS, etc, are altered or set in order to smoothly adjust from one content frame (previous frame) to the next content frame (current frame). Examiner notes that the non-driven frames do not have content and are used as a way to perform the adjustment and the claim language notes of comparing a current frame to a previous frame, not enough of a claimed distinction to overcome this difference. Please note the arguments of a first frame to a second frame, argued by Applicant, are not persuasive as, one, this distinction is not explicitly claimed in enough detail, and two, Ka teaches of adjusting to a current frame based on previous frame characteristics.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621